19-23185-rdd     Doc 115    Filed 08/23/19    Entered 08/23/19 12:15:38     Main Document
                                             Pg 1 of 1


Lindsey H. Taylor
CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO
5 Becker Farm Rd.
Roseland, New Jersey 07068
(973) 994-1700
Attorneys for MDL Class Plaintiffs

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                            Case No. 19-23185 (RDD)
                                                  Chapter 11
RETRIEVAL-MASTERS CREDITORS
BUREAU, INC. a/k/a AMERCIAN MEDICAL
COLLECTION AGENCY                                        NOTICE OF APPEARANCE

Debtor.



         PLEASE TAKE NOTICE that the undersigned hereby appears on behalf of Plaintiffs and

the putative class in In re American Medical Collection Agency, Inc. Customer Data Security

Breach Litigation, MDL 2904, District of New Jersey Master Docket No. 19-md-

2904(MCA)(MAH).

                                                   CARELLA, BYRNE, CECCHI,
                                                   OLSTEIN, BRODY & AGNELLO, P.C.
                                                   Attorneys for MDL Class Plaintiffs


                                                   By:   /s/ Lindsey H. Taylor
                                                         LINDSEY H. TAYLOR
Dated: August 23, 2019
